UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6821



ROBERT LEE REYNOLDS, II,

                Plaintiff - Appellant,

          v.


J. NEAL, Unit Manager at FCI Edgefield; JOHN J. LAMANNA,
Warden at FCI Edgefield; RAY HOLT, Regional Director; HARRELL
WATTS, General Counsel,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:07-cv-01724-CMC)


Submitted:   September 16, 2008       Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Reynolds, II, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert   Lee   Reynolds,       II,   appeals   from   the   district

court's order adopting the magistrate judge’s recommendation and

dismissing his Bivens* action.   Our review of the record discloses

that this appeal is without merit.             Accordingly, we affirm the

district court’s dismissal on the reasoning of the district court.

Reynolds v. Neal, No. 4:07-cv-01724-CMC (D.S.C. May 12, 2008).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                      AFFIRMED




     *
      See Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).

                                     2